Citation Nr: 0512181	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In April 2004, the Board remanded the case for further 
development.  Additional VA treatment records were obtained 
and associated with the claims folder.  The case has since 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A preponderance of the evidence is against a finding that 
back disability had its onset during service, arthritis was 
not exhibited within one year following service, and the 
veteran's current back disability is not otherwise related to 
his military service.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By letters dated in June 2001 and April 2004, the RO advised 
the veteran of the enactment of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his service connection 
claim for a back disability, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The September 2002 rating decision, the January 2003 
statement of the case (SOC), the April 2003 supplemental 
statement of the case (SSOC), and the January 2005 SSOC, 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate service connection claim for a back 
disability.  The April 2003 and January 2005 SSOC's 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The Board notes that the veteran's service records have not 
been located; they are presumed to have been lost in the 1973 
fire at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  Numerous attempts to locate 
the service medical records have been unsuccessful.  VA 
requested the veteran's service medical records and sick or 
morning reports in June 2001, March 2002, April 2002, and 
August 2002.  VA sent follow-up letters, dated in April and 
June 2002, to the National Archives and Records 
Administration working in conjunction with the NPRC.  VA 
requested a response to the records inquiry and referenced 
the attached NA Form 13075, completed by the veteran.  VA 
also spoke to the veteran in August 2002 via telephone 
regarding his missing records and he stated that he had a 
copy of his service medical records at one time, however the 
records had since been lost.  After exhausting all official 
channels, VA issued a formal finding in August 2002 that 
deemed the veteran's service medical records unavailable.  

In response to VA's follow-up letters, NPRC confirmed that 
the veteran's service medical records were presumed to be 
destroyed in a fire (see letter received in December 2002).  
However, in an effort to search alternate sources, the NPRC 
suggested that NA Form 13055, a request for information 
needed to reconstruct medical data, be thoroughly completed 
and returned.  Pursuant to the Board's April 2004 remand, the 
Appeals Management Center issued a letter to the veteran 
regarding the necessary development of his case and requested 
that he complete the enclosed NA Form 13055, however he did 
not respond.  Based on the RO's numerous attempts to obtain 
and/or reconstruct the veteran's service medical records, 
additional efforts would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.

In cases where a veteran's service records are presumed 
destroyed, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim and 
this duty includes the obligation to search for alternate 
medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991)); see also Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(where denial of a veteran's claim rests, in part, on the 
government's inability to produce records that were once in 
its custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified is 
required).

The veteran indicated that he had received treatment at the 
Hospital Dr. Alejandro Otero (Hospital De Area de Manati) 
from 1998 to the present.  The RO, in June 2001 and October 
2001 letters, requested such records, however there has been 
no response from the identified medical provider.  Thus, 
given the RO's efforts to obtain such records, the Board 
finds that additional attempts would be futile.  

The claims folder contains treatment records from the VA 
medical facility in San Juan and the veteran's own 
statements.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a back 
disability because there is no evidence of pertinent 
disability in service or for several decades following 
service.  Thus, while there is current evidence of a back 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating a back disability to service would certainly 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2004).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 USCA 5103A(a)(2).  

Service Connection Claim for a Back Disability

The veteran asserts that he is entitled to service connection 
for a back disability.  He reports that during service, he 
sustained a vertebral disc fracture and remained hospitalized 
for two months in Germany.  

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, and VA medical evidence.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

VA medical evidence of record confirms the presence of a back 
disability, thereby satisfying the first element of the 
veteran's service connection claim.  However, there is no 
objective evidence of a back disability in service, no 
evidence of arthritis within one year following service, and 
no evidence relating the veteran's current back disability to 
service.  

As discussed earlier, the veteran's service medical records 
are unavailable.  Attempts to reconstruct the service medical 
records were made in an effort to confirm the claimed in-
service hospitalization for a back disability, however the 
veteran failed to complete the requisite form and has not 
provided additional evidence.  The earliest post-service 
medical evidence showing any back problems is a May 1994 VA 
outpatient record, dated more than three decades following 
the veteran's discharge from service.  At that time, the 
veteran reported falling a few days prior and had experienced 
increased back pain; diagnosis was low back pain.  Associated 
x-rays showed spondylosis of the lumbar spine.  A few months 
later, x-rays confirmed moderate degenerative lumbar 
spondylosis (November 1994 x-ray report).  The Board also 
observes that, in September 2000, the veteran reported that 
his low back pain had its onset 10 years prior.  

Although the veteran believes that his current back 
disability is attributable to his period of active service, 
his opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, while the veteran currently has moderate degenerative 
lumbar spondylosis, such disability has not been medically 
attributed to an inservice event.  The preponderance of the 
evidence is against the veteran's service connection claim 
for a back disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


